Citation Nr: 0518084	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  05-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a skin disorder, to 
include "jungle rot."



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from April 1941 to 
November 1943; the evidence indicates that he was in New 
Guinea from September 1942 to February 1943 and was in 
combat.  This case comes before the Board of Veterans Appeals 
(the Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).  

A motion to advance this case on the Board's docket, which 
was received by the Board on June 20, 2005, was granted by 
the Board on June 21, 2005 for good cause shown due to the 
veteran's age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).  


FINDING OF FACT

The veteran has skin disorder of the lower extremities that 
is related to service.


CONCLUSION OF LAW

A skin disorder of the lower extremities was incurred as a 
result of active military duty.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In August 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection for the 
disability at issue.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
private medical nexus opinion is of record.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue on appeal.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any specific additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.  Moreover, in light 
of the decision herein, the Board finds that any error with 
regard to the requirements of the VCAA is harmless and 
results in no prejudice to the veteran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Although there are no specific complaints or findings in 
service of skin disorder, other than acne of the trunk, the 
veteran was stationed in New Guinea for several months during 
World War II and was engaged in combat.  He contends that he 
incurred "jungle rot" of the lower extremities as a result 
of service in New Guinea.  The Board concludes that a skin 
disorder is consistent with the circumstances, conditions, 
and hardships of the veteran's combat service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  Therefore, the Board accepts this as evidence of an 
inservice incurrence, despite the lack of any official record 
of in-service skin disease.  The Board also notes the current 
medical evidence on file of skin disorder reported in a 
private medical statement dated in November 2004.  

According to the November 2004 statement from a private 
health care provider, the veteran had thickening of the 
nails, discoloration of the skin, and plaques consistent with 
a fungal infection of the lower extremities.  It was noted 
that because the veteran had had these problems since service 
in New Guinea, they were causally related to service.  There 
is no medical evidence in the claims file to rebut this 
opinion.  

Accordingly, as there is competent evidence of skin disorder 
in service, post-service evidence of skin disease, and a 
nexus opinion linking the veteran's current skin disorder to 
service, the Board finds that service connection for skin 
disorder of the lower extremities is warranted.  


ORDER

Entitlement to service connection for skin disorder of the 
lower extremities is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


